Hatfield, Judge,
delivered the opinion of the court:
This is an appeal from the decision of the Board of Appeals of the United States Patent Office affirming the decision of the primary examiner denying all of the claims, 1 to 23, inclusive, in appellant’s application for a patent for an alleged invention relating to a method and an apparatus for the drying and shaping of hoisery.
*1022Claims 1 and 10 are illustrative. They read:'
1. The method of drying hosiery and the like at a selected nonboiling temperature, which consists in subjecting the interior of the same to the resultant drying-action of a thermal fluid in a nonboiling condition, maintaining circulation of the fluid, heating it while in circulation, and varying the amount of heat supplied to the fluid in accordance with the heat abstracted therefrom to maintain the selected, nonboiling temperature at a degree not higher than that of saturated vapor at atmospheric pressure.
10, Apparatus for finishing hosiery at a selected drying temperature, including a series of hollow finishing forms, a supply-conduit in a fluid-communication with the interior of the forms to supply a thermal fluid thereto, an exhaust-conduit also communicating with the interior of the forms, means for maintaining circulation of the fluid through the forms, means for heating it while in circulation to a non-boiling temperature, and means for varying the action, of the heating means, to vary the amount of heat supplied to the fluid in accordance with the heat abstracted therefrom to maintain the selected non-boiling temperature of the forms and thereby meet the drying demands of hosiery thereon.
The references are:
Schwartz, 1055235, March 4, 1913.
jRoss, 1061635, May 13, 1913.
Gibson, 1189806, July 4, 1916.
MacDonald, 1278067, September 3, 1918.
Merrill, 1287071. December 10, 1918.
Appellant’s method for the drying and shaping of hosiery and the' apparatus for carrying out the claimed process are sufficiently described in the quoted claims.
The patent to Schwartz relates to a device for drying hosiery on hollow forms. The hollow forms are heated by the circulation of steam or hot water therethrough.
The patents to Ross, Gibson, MacDonald, and Merrill disclose hot-water heating systems. The systems include means for heating, circulating, and controlling the rate.of circulation of the water, and for controlling the amount of heat to be applied to the water, in accordance with the changes in its temperature.
The tribunals of the Patent Office have fully discussed and analyzed the references and their application to the involved claims and have concurred in holding that the appealed claims are unpatentable over the patent to Schwartz in view of the other references.
In view of the fact that we are in entire accord with the conclusion reached by those tribunals, we deem it unnecessary to enter upon a discussion of the contentions made here by counsel for appellant.
The decision of the Board of Appeals is affirmed.